CRE AZO MOAI Docuwrrenit 126 Fiseo922200 Ppagse oie PagellD 2é7P

AO 440 (Rey. 12/09) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the
Northern District of Texas

Commodity Futures Trading Commission, States

 

Plaintiff

Vv.
TMTE, Inc. a/k/a metals.com, et al.

Civil Action No. 9 =2 Ocye2 9 1 0 -]

 

Defendant

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) Lucas Thomas Erb a/k/a Lucas Asher a/k/a Luke Asher
8383 Wilshire BLVD, Suite 700
Beverly Hills, CA 90211

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P, 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure, The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are:

JonMarc Buffa

Commodity Futures Trading Commission
1155 2ist Street, NW

Washington, DC 20581

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

2 2.2020
Date: StF t t | Ye Ly

Signature of Clerk or Deputy Clerk
CaseSRbcy.o2990LL Deecantentt.32 Fileucwofe272020 Pagecko2fi14 Pagel 1890

AO 440 (Rev. 12/09) Summons in a Civil Action (Page 2)
Civil Action No.

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ, P. 4 ())

This summons for (name of individual and title, if any) / UC a S$ The 4 >J Efe al k Ja

was received by me on (date) a Y DO » Eveas Ds nef a } L / a Lu ke
A sv er

(J I personally served the summons on the individual at (place)

 

On (date) ; or

ete the summons at the individual's residence or usual place of abode with (name) So hn Sc Y eer, Jc

, a person of suitable age and discretion who resides there,

f
on (date) F Int | Qo , and mailed a copy to the individual’s last known address; or

1 I served the summons on (name of individual) , who is

 

 

 

designated by law to accept service of process on behalf of (name of organization)

 

 

 

on (date) ; or
O I returned the summons unexecuted because ; or
1 Other (specify):
My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date: “I lar joo | (2/) C4

Server's sigr

\ce ln C cos Bie) Reccuer

—~ Srinted name and title

500 Abit Aald Sude 22

Server's address

—
—T7 <= Y D> o
Additional information regarding attempted service, etc: () o (| ay ( Ae > 2 |
/

 

 

 
